   8:16-cr-00158-JFB-FG3 Doc # 50 Filed: 01/28/21 Page 1 of 1 - Page ID # 113



                                United States District Court

                                     District of Nebraska

 UNITED STATES OF AMERICA                    )
                                             )
    Plaintiff,                               )
                                             )
                 vs                          )                      Case No. 8:16-CR158-001

 Stephanie Cogle

   Defendant.


                                           ORDER

       This case is before the Court for consideration of Defendant Stephanie Cogle’s Motion for

Early Termination of Supervised Release. Having carefully considered the factors set forth in 18

U.S. C. 3553, the Court finds that termination of supervised release is warranted. Accordingly,

Defendant’s Motion for Early Termination is GRANTED, and her supervised release is terminated,

effective the date of this Order.

       SO ORDERED, this _28th___ day of _January_, 2021.




                                            ________________________________________
                                            The Honorable Joseph F. Bataillon
                                             Senior U. S. District Judge
